DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed March 26, 2020.
	The amendment received March 29, 2021 amended claim 13.
	Claims 1-20 are currently pending.
	Claims 1, 2, 4, 11, 12, 15-17, and 19 are currently under consideration.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the replies filed on March 29, 2021 and June 3, 2021 is acknowledged.  The traversal is on the grounds that the examiner of record has not established that a proposed alternative is a materially different process or an example of a process practiced with a materially different product and a serious search burden is not present. This is not found persuasive because as clearly indicated at page 5 of the response received March 29, 2021, “According to MPEP § 806.05(h), a product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process.” (emphasis added). The examiner of record has clearly provided an example of “(B) the product as claimed can be used in a materially different process” (i.e. method of screening with a peptide array or a phage displayed peptide library). Thus, the burden has clearly been met by the examiner of record. However, in order to alleviate applicants’ concerns, it is also respectfully noted that the present specification at page 3 lists various alternatives to the presently claimed peptides in treating MERS-CoV (i.e. nonpeptide antiviral drugs, IVIG, IFN, and/or ribavirin). Regarding the serious search burden, it is respectfully noted that the present claims are drawn to a method of administering any one of 48 different peptides (i.e. SEQ ID NOs: 1-27 and 30-50), fragments, and sequences with 80% identity wherein the sequences do not share a common core structure. Thus, a serious search burden is present simply due to the number and breadth of the presently claimed SEQ ID NOs:.
The requirement is still deemed proper and is therefore made FINAL.

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2021 and June 3, 2021.

Applicant's election with traverse of SEQ ID NO: 1, unmodified peptide, a particle having an average diameter ranging from 0.1 to 5 m, inhaler, and smoker as the species in the reply filed on June 3, 2021 is acknowledged. The traversal is on the grounds that if members of a Markush group are so closely related that a search burden is not present, a species election should not be made. This is not found persuasive because the present claims are drawn to a method of administering any one of 48 different peptides (i.e. SEQ ID NOs: 1-27 and 30-50), fragments, and sequences with 80% identity wherein the sequences do not share a common core structure. Thus, a serious search burden is present simply due to the number and breadth of the presently claimed SEQ ID NOs:. In addition, a search for the various modifications to the peptide, the various administration routes, and the various patient populations may not be coextensive with the other modifications to the peptide, other administration routes, and other patient populations. If applicants would like to clearly state on the record that each member of the various Markush groups are obvious variants of each other, they are invited to do so.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3, 5-10, 12-14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 3, 2021.
Priority
The present application claims the benefit of 62/823,912 filed March 26, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2020 is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 45, lines 9-10.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 11, 12, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear how the “fragments” can be 12-20mers when SEQ ID NOs: 1-27 and 30-50 are 5-12mers (it is also unclear how a fragment of a 5mer could be anything other than a 4mer, etc.). It is respectfully suggested that a length limit which is not dependent on the term “fragments” be placed in the claim (see present paragraph 71 for support in the originally filed specification).

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear what the metes and bounds of “described by” are. It is unclear if the claim language is open, closed, etc. regarding the SEQ ID NOs:.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa et al., epub August 31, 2017, Current treatment options and the role of peptides as potential therapeutic components for Middle Est Respiratory Syndrome (MERS): A review, Journal of Infection and Public Health, 11: 9-17 (provide by applicants in the IDS) and Chaparro et al., 2016, Lacrain: the first antimicrobial peptide from the body extract of the Brazilian centipede Scolopendra viridicornis, International Journal of Antimicrobial Agents, 48: 277-285 (provided by applicants in the IDS).
For present claims 1, 2, and 4, Mustafa et al. teach methods of treating MERS-CoV via administering antimicrobial peptides (AMPs) (please refer to the entire reference particularly the abstract; “Role of peptides as potential anti-viral/anti-coronavirus components”, Table 2, “Mechanism of action of peptides with antiviral activity against various coronaviruses” including all subsections; references 94, 99, 104, and 105).
However, Mustafa et al. do not specifically teach present SEQ ID NO: 1.
For present claims 1, 2, and 4, Chaparro et al. teach methods of administering the antimicrobial peptide (AMP) lacrain (RYPAVGYT – present SEQ ID NO: 1) (please refer to the entire reference particularly the abstract; sections 2.4, 2.8, 3.3, 4).
The claims would have been obvious because a particular known technique (i.e. utilizing AMPs to treat microbial infections) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 2, 4, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. U.S. Patent Application Publication 2015/0152149 published June 4, 2015 and Chaparro et al., 2016, Lacrain: the first antimicrobial peptide from the body extract of the Brazilian centipede Scolopendra viridicornis, International Journal of Antimicrobial Agents, 48: 277-285 (provided by applicants in the IDS).
For present claims 1, 2, 16, 17, and 19, Zheng et al. teach methods of administering antimicrobial peptides (AMPs) to subjects with MERS-CoV, SARS, influenza, etc. orally or intranasally (please refer to the entire specification particularly the abstract; paragraphs 3, 4, 21-23, 25, 30, 34, 41, 43, 61, 62, 64-66, 69, 70, 98; Example 8).
However, Zhang et al. do not specifically teach present SEQ ID NO: 1.
For present claims 1, 2, and 4, Chaparro et al. teach methods of administering the antimicrobial peptide (AMP) lacrain (RYPAVGYT – present SEQ ID NO: 1) (please refer to the entire reference particularly the abstract; sections 2.4, 2.8, 3.3, 4).
The claims would have been obvious because a particular known technique (i.e. utilizing AMPs to treat microbial infections) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 2, 4, 11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. U.S. Patent Application Publication 2015/0152149 published June 4, 2015; Chaparro et al., 2016, Lacrain: the first antimicrobial peptide from the body extract of the Brazilian centipede Scolopendra viridicornis, International Journal of Antimicrobial Agents, 48: 277-285 (provided by applicants in the IDS); Eckert et al. U.S. Patent Application Publication 2010/0316643 published December 16, 2010; Hillman U.S. Patent Application Publication 2014/0221278 published August 7, 2014; and Halim et al., 2016, Clinical characteristics and outcome of ICU admitted MERS corona virus infected patients, Egyptian Journal of Chest Diseases and Turburculosis, 65: 81-87.
For present claims 1, 2, 16, 17, and 19, Zheng et al. teach methods of administering antimicrobial peptides (AMPs) to subjects with MERS-CoV, SARS, influenza, etc. orally or intranasally (please refer to the entire specification particularly the abstract; paragraphs 3, 4, 21-23, 25, 30, 34, 41, 43, 61, 62, 64-66, 69, 70, 98; Example 8).
However, Zhang et al. do not specifically teach present SEQ ID NO: 1.
For present claims 1, 2, and 4, Chaparro et al. teach methods of administering the antimicrobial peptide (AMP) lacrain (RYPAVGYT – present SEQ ID NO: 1) (please refer to the entire reference particularly the abstract; sections 2.4, 2.8, 3.3, 4).
However, Zheng et al. do not specifically teach particle sizes of 0.1-5 m.
For present claims 1, 2, 4, 11, 16, 17, and 19, Eckert et al. teach administration of antimicrobial peptides (AMPs) including PFKLSLHL SEQ ID NO: 1488 (present SEQ ID NO: 10), EPFKLSLHL SEQ ID NO: 1490 (variant of present SEQ ID NO: 10), TPFKLSLHL SEQ ID NO: 1489 (variant of present SEQ ID NO: 10), GSEIQPR SEQ ID NO: 658 (present SEQ ID NO: 18), and KTCENLADTY SEQ ID NO: 1045 (present SEQ ID NO: 19) to subjects with viral infections wherein the peptides are in microparticles or nanoparticles of <0.05 m or <1 m and can be orally, inhalation, and/or intranasally administered wherein aerosolizers may be utilized (please refer to the entire specification particularly the abstract; paragraphs 7, 10, 13, 16, 28, 73-77, 120, 121, 124, 144-150, 159-161, 168-173, 246, 250, 252, 253, 265, 271, 274; Table 10 – pages 50, 68, and 90).
However, Zheng et al. do not specifically teach an inhaler.
For present claims 1, 2, 15-17, and 19, Hillman teaches methods of administering antimicrobial peptides (AMPs) to treat disease and/or conditions including cystic fibrosis, COPD, allergy, asthma, viruses, influenza, SARS, and smoke inhalation wherein administration can be oral, intranasal, intraocular, and/or inhalation and inhalers or nebulizers may be utilized and utilizing nanoparticles (please refer to the entire specification particularly the abstract; paragraphs 4, 16, 19, 23, 51, 54, 225, 226, 237, 246, 262, 335, 356, 357).
However, Zheng et al. does not specifically teach subjects who are smokers.
For present claims 1 and 19, Halim et al. teach that patients with MERS-CoV infections who are smokers or who have COPD have a statistically significant higher risk of a more severe outcome (i.e. death; please refer to the entire reference particularly the abstract; page 83, right column, 7th paragraph; Tables 2 and 3).
The claims would have been obvious because a particular known technique (i.e. utilizing AMPs to treat microbial infections) was recognized as part of the ordinary capabilities of one skilled in the art. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. encapsulating peptides in microparticles or nanoparticles, surface expression of peptides on microparticles or nanoparticles; administration via inhaler for respiratory diseases/infections; choosing one subject population over another – i.e. smokers verses nonsmokers) with no change in the respective functions (i.e. antimicrobial peptides would still function in or on microparticles or nanoparticles, antimicrobial peptides would still function if provided by inhaler, antimicrobial peptides would still function in a particular subject population) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Channappanavar et al., 2015, Protective Effect of Intranasal Regimens Containing Peptidic Middle East Respiratory Syndrome Coronavirus Fusion Inhibitor Against MERS-CoV Infection, The Journal of infectious Diseases, 212: 1894-1903.
Gao et al., 2013, Structure of the Fusion Core and Inhibition of Fusion by a Heptad Repeat Peptide Derived from the S Protein of Middle East Respiratory Syndrome Coronavirus, Journal of Virology, 87(24): 13134-13140.
Lu et al., 2014, Structure-based discovery of Middle East respiratory syndrome coronavirus fusion inhibitor, Nature Communications, 5: 3067 (12 pages).
Alraddadi et al., 2016, Risk Factors for Primary Middle East Respiratory Syndrome Coronavirus Illness in Humans, Saudi Arabi, 2014, Emerging Infectious Diseases, 22(1): 49-55.
U.S. Patent Application Publication 2017/0247672
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658